Citation Nr: 0629980	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  04-07 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1972 to January 
1996. 

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the VA 
Regional Office (RO) located in St. Petersburg, Florida.  The 
veteran failed to report for his scheduled hearing in July 
2006; his request for a hearing is therefore considered as 
withdrawn.

The veteran's claim of service connection for a bilateral 
knee condition is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Upon review of the claims file, the Board finds that 
additional development is required prior to appellate review 
of the claim. Specifically, although the veteran was sent a 
duty to assist letter July 2002, the letter only referred to 
his increased rating claim (which is not on appeal).  He was 
notified by letter in June 2006 of the evidence necessary to 
establish potential disability ratings and potential 
effective dates; however no letter has been issued to the 
veteran that informs him of the evidence required to 
establish service connection.  Thus, the VA has not fully 
complied with its duty to notify the claimant of the evidence 
required to establish entitlement to service connection.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (2006)

Accordingly, this matter is remanded for the following 
action: 

1.  Review the claims file and ensure 
that the notification and development 
action required by statute, implementing 
regulation, court decisions, and VA 
directives is completed, to include 
notifying the veteran of the evidence 
required to establish service connection. 

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate 
each claim and inform him of which 
information and evidence, if any, that he 
is to provide and which information and 
evidence, if any, VA will attempt to 
obtain on his behalf.  The veteran should 
also be advised to send to VA all 
evidence in his possession which pertains 
to the appeal.  

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, 
readjudicate the issue on appeal.  If any 
benefits sought remain denied, the 
claimant should be provided a 
supplemental statement of the case and 
given the opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY C. PELTZER
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).








 Department of Veterans Affairs


